UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-1971


ANTHONY A. BROTHERS,

                Plaintiff - Appellant,

          v.

FAMILY DOLLAR, INCORPORATED,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:11-cv-00355-RBS-DEM)


Submitted:   February 9, 2012             Decided:   February 13, 2012


Before WILKINSON, AGEE, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anthony A. Brothers, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Anthony       A.    Brothers          seeks   to     appeal    the    district

court’s order dismissing Brothers’ action without prejudice for

lack of jurisdiction.            This court may exercise jurisdiction only

over     final       orders,    28     U.S.C.        § 1291     (2006),     and    certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2006);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-46 (1949).               The order Brothers seeks to appeal

is   neither     a    final    order    nor     an    appealable     interlocutory        or

collateral order.              Accordingly, we deny Brothers’ motion for

appointment      of     counsel      and   dismiss        the    appeal     for    lack   of

jurisdiction.         We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the    court    and     argument        would    not    aid     the   decisional

process.



                                                                                  DISMISSED




                                              2